Citation Nr: 0115375	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  99-19 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hyperlipidemia (also 
identified as hypercholesterolemia).


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1974 to 
February 1978.

The appeal to the Board of Veterans' Appeals (Board or BVA) 
arises from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied the benefit sought.

In a December 2000 decision, the Board remanded this case to 
the RO for additional development.  The development having 
been completed, the case is before the Board for further 
appellate consideration.


FINDING OF FACT

There is no competent evidence of record indicating that the 
veteran has a disability associated with his hyperlipidemia.


CONCLUSION OF LAW

Entitlement to service connection for hyperlipidemia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  Where a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic conditions, 
such as cardiovascular disease, to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Additionally, service connection 
may be granted for a disorder found to be proximately due to, 
or the result of, a service-connected disability, including 
on the basis of aggravation.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for 
hyperlipidemia have been properly developed.  Various non-
private medical records and the February 2001 VA examination 
report have been associated with the claims file.  The Board 
further finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the recently 
enacted VCAA. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection for hyperlipidemia because 
the RO has complied with the notice provisions of the VCAA.  
In the June 1999 statement of the case and in the February 
2001 supplemental statement of the case, the RO specifically 
notified the veteran of the requirements needed for 
entitlement to service connection.  The RO notified the 
veteran that there must be evidence of a current disability, 
evidence of disease or injury during service, and evidence of 
a link between the disability and service.  The RO also 
notified the veteran that service connection may not be 
granted for a condition, which fails to show a disability.  
Moreover, all of the relevant evidence was considered.  In 
this regard, the Board notes that it specifically remanded 
the case for a medical opinion as to whether, if 
hyperlipidemia was identified, it is at least as likely as 
not that the condition is related to service or a service-
related condition such a hypothyroidism and to identify any 
current disability that caused an impairment in earning 
capacity related to hyperlipidemia.  As such, the Board finds 
that there has been no prejudice to the veteran that would 
warrant a remand, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection, there must be: medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability, established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The veteran does not dispute the determination that 
hyperlipidemia is not a disability but contends that it 
should be determined to be a service-connected disease 
process so that he can be seen at the VA Medical Center 
(VAMC) for his condition.  

In the present case, the February 2001 VA examiner indicated 
that a review of the claims file and literature submitted by 
the veteran revealed that the veteran had developed 
hypothyroidism after receiving two radioactive I131 treatments 
for Graves' disease.  The veteran then showed elevated 
thyroid-stimulating hormone (TSH) levels on two occasions in 
March 1977 of 25 and 36.  Although the veteran indicated that 
he did not have a physical examination at the time of 
discharge, a February 1978 separation examination report is 
associated with his claims file.  Notations on that report 
reveal that the veteran's father was diagnosed with adult 
onset diabetes; that the veteran was diagnosed as having 
Graves' disease in March 1975 for which he was treated in 
March 1975 and September 1976 with radioactive I131; and that 
the veteran had taken no medications since then and was 
asymptomatic.  

Post-service the veteran was treated at the University of 
Utah Medical Center.  In 1986, the veteran had symptoms of 
increased weight, sluggishness and fatigability.  A study 
found his TSH level was 24 and the veteran was diagnosed with 
hypothyroidism and was started on thyroid therapy with 
Synthroid.  The veteran is currently on levothyroxine.  There 
was no reported hyperlipidemia at the time the veteran was 
examined in 1986.  The first documented history of 
hypercholesterolemia was in 1996, when the veteran's 
triglyceride level was 728 and his serum cholesterol was 206.  
Following this, his thyroid medication was discontinued for a 
one-month period and the triglyceride blood level increase to 
above 1000.  The veteran's thyroid replacement medication has 
continued since then and the veteran's last triglyceride 
level was in the 250 range and his serum cholesterol level 
was only mildly elevated.  

The veteran was diagnosed with adult onset diabetes in May 
2000 and placed on a diet and on oral medication consisting 
of Actos 45 milligrams daily.  The last hemoglobin allogenic 
lymphocyte cytotoxicity (ALC) was 5.2.  The veteran is a 
registered nurse and works full-time in insurance pre-
authorization.  There is no history of any remarkable cardiac 
problems.  The record includes a normal chest X-ray in August 
1994.  There is no history of any symptoms of cerebral 
vascular disease.  Although the veteran complained of 
bilateral calf pain during walking, the February 2001 VA 
examiner noted that he had had recent hip replacements.  The 
veteran stated that he had developed interstitial nephritis 
following the use of Celebrex and Vioxx.

On examination, in February 2001, the veteran was somewhat 
obese.  The veteran's neck was supple and the thyroid was not 
palpable.  The carotid pulses were palpable with no bruit 
audible.  No definite enlargement of the heart was found; no 
murmurs or arrhythmia were noted.  Heart tones were regular 
with a rate of 92.  The assessment was that the veteran had 
developed hypothyroidism following treatment of Graves' 
disease with radioactive I131.  Hypothyroidism was not 
diagnosed until 1986, 8 years after discharge and the veteran 
has been on thyroid replacement therapy since that time.  The 
veteran manifested hypertriglyeridemia in 1996 and is being 
treated for adult onset diabetes.  The examiner noted that 
there were three possible etiologic factors for the 
hypertriglyceridemia: hypothyroidism, diabetes mellitus or 
overweight.  Treatment for the hypothyroidism and for the 
diabetes has improved the veteran's hypertriglyceridemia.  
The examiner concluded that the veteran currently has no 
evidence of vascular disease attributable to hyperlipidemia.  
The veteran is working full-time as a nurse and his mild 
hypertriglyceridemia is not disabling at the present time. 

In various statements the veteran consistently points to his 
elevated cholesterol readings; however, he has not identified 
any disability associated with these readings and admits to 
none.  The medical evidence contains no suggestion of 
disability related to the veteran's elevated cholesterol or 
hypercholesterolemia or hyperlipidemia.  Additionally, 
elevated cholesterol, hypercholesterolemia or hyperlipidemia 
represent only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  No current disability has been 
demonstrated to be related to these findings and the veteran 
does not contend otherwise.  In addition, the evidence does 
not show that these 
findings produce any symptoms or manifestations that cause an 
impairment of earning capacity, nor is such contended.

The veteran is concerned that he may develop a heart disorder 
in the future, but service connection may not be granted for 
an anticipated disability that does not currently exist.  
When, as here, a claimed disability has not been shown to 
currently exist, the claim for service connection must be 
denied.  If the veteran develops a disability in the future, 
he may again file for service connection.
The preponderance of the evidence is against the claim for 
service connection, as the record contains no evidence that 
the veteran's elevated cholesterol levels are associated with 
a current disability, and therefore must be denied.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for hyperlipidemia, also identified as 
hypercholesterolemia, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

